UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 22, 2010 Date of Report (Date of earliest event reported) GTJ REIT, INC. (Exact name of registrant as specified in its Charter) Maryland 20-5188065 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 444 Merrick Road Lynbrook, NY 11563 (Address of principal executive offices) (Zip Code) (516) 881-3535 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)On November 22, 2010, GTJ REIT, Inc. (the “Company”) was notified by David M. Jang, a director of the Company, that Mr. Jang intends to resign from the Company’s Board of Directors, effective as of December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 23, 2010 GTJ REIT, INC. By:/s/David J. Oplanich David J. Oplanich Chief Financial Officer
